DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 11-12 in the reply filed on November 30, 2021, is acknowledged.
This application is in condition for allowance except for the presence of claims 9-10 and 13-19 directed to either a mesoporous structure or a method of use of the same.  Said claims are non-elected without traverse.  Accordingly, claims 9-10 and 13-19 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please cancel claims 9-10 and 13-19.

Please amend line 10 of claim 1 as follows:
“drying the first mixture after the xylene is completely volatilized to obtain a first dried…”

Please amend line 17 of claim 1 as follows:
“mixture is completely volatilized to obtain a second dried powder, and then subjecting the…”

The prior art does not appear to anticipate or render obvious as least steps S1 and S2.  One of the nearest prior art references appears to be Dawes et al (US 2010/0040834 A1), which discloses “a method for forming ordered mesoporous silicon-carbon nanocomposites by evaporation-induced self-assembly. A preferred method involves thermal treatment of formulations comprising a phenolic resin as the carbon precursor, pre-hydrolyzed tetraethyl orthosilicate (TEOS) as the inorganic (silicon) precursor, a tri-block co-polymer as the surfactant, and butanol as an oil phase” [paragraph 0049].  Additionally, Dawes et al discloses “[i]n OMSiC nanocomposite materials, a hexagonally-ordered pore structure can be formed using several different starting formulations wherein the carbon/silicon content is varied by adjusting mass ratios of phenolic resin/tetraethyl orthosilicate (TEOS).  The precursor mixture used in the inventive process includes, for example, a carbon precursor, an inorganic (Si) precursor, a surfactant, and an oil…Preferred silicon precursors include TEOS and other polycarbosilanes” [paragraphs 0032-0033].  Finally, Dawes et al teaches “[u]seful surfactants are PEOy-PPOx-PEOy tri-block co-polymers available from BASF, Inc.  In particular, PluronicTM F127 (x=106, y=70) was used in conjunction with the disclosed inventive method. Additional non-ionic surfactants include PluronicTM P123 (x=20, y=70), PluronicTM F103 (x=17, y=60), PluronicTM F108 (x=127, y=50), PluronicTM F88 (x=104, y=39) and PluronicTM F65 (x=19, y=29). A precursor mixture may include one or more surfactants” [paragraph 0034] and “[a]n example of an oil is butanol. However, in lieu of or in addition to butanol, other suitable oils include p-xylene…” [paragraph 0037].  However, the Dawes et al reference does not disclose that the number average molecular weight of the polycarbosilanes ranges from 1500 to 2500.  Moreover, the molecular weight of TEOS is 208.33 g mol-1; consequently, a polycarbosilane with a number average molecular weight ranging between 1500 and 2500 is significantly greater than the molecular weight of TEOS and would not appear to be an obvious alternative.  Additionally, Dawes et al teaches mixing the surfactant P123 with ethanol followed by heating and then adding the aforementioned phenolic resin [see paragraphs 0040-0041].  See additional synthesis steps in paragraphs 0043 & 0044, which differ from S1 and S2 of instant claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772                                                                                                                                                                                                        January 15, 2022